 C(ONE MII.LS CORPORATIONCone Mills Corporation, Revolution Division and KurtKrumperman and Dan L. Stoneman. Cases I I -CA7093-1, 11-CA-7249 3, and 11 CA-7249 2September 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn May 2, 1979, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Cone Mills Corporation,Revolution Division, Greensboro, North Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.i We view the unlawful discharges of two of the leading union activists tobe of an egregious nature and, when this is considered in the context ofRespondent's other widespread misconduct, it forces us to conclude thatRespondent has demonstrated a general disregard for the employee's funda-mental statutory nrights. Accordingly, we agree with the Administrative LawJudge's conclusion that a board order is warranted in the circumstances ofthis case. See Hickmott Foods, Inc., 242 NLRB 1357 1979).We have modified the Administrative Law Judge's notice to conform withhis recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees in regard to hire or ten-ure of employment or any terms or conditions ofemployment because of their union or protectedconcerted activities.WE WIIl.L NOT interrogate our employees con-cerning their union or protected concerted activi-ties.WE WILL NOT threaten our employees withdischarges if they engage in union or protectedactivities.WE WILL NOT threaten our employees with re-prisals for associating with persons known to beunion adherents or promoters of employees' pro-tected concerted activities.WE WILL NOT restrict the freedom of move-ment in the plant of our employees working asoverhaulers because of their involvement inunion or protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct.WE WILL offer Dan L. Stoneman and KurtKrumperman immediate and full reinstatementto their former positions or, if such positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, and WEWILL make them whole for any loss of pay orother benefits suffered by reason of the discrimi-nation against them, with interest.CONE MILLS CORPORATION, REVOLUTIONDIVISIONDECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: This casewas heard in Greensboro, North Carolina, on April 24-26and June 20 22, 1978.The original charge was filed on June 30, 1977' by KurtKrumperman, then a Cone Mills Corporation, RevolutionDivision (herein Respondent) employee. Thereafter, on Oc-tober 27 and October 28, additional charges were filed byDan Stoneman, also a former employee of Respondent, andKurt Krumperman, respectively. The charges allege thatRespondent has engaged in, and is now engaging in, unfairlabor practices affecting commerce as defined in the Na-tional Labor Relations Act, as amended, 29 U.S.C. Section151 e seq., herein called the Act. On January 25, 1978, theRegional Director of Region 11 I issued an order consolidat-ing cases, consolidating complaint' and amended notice ofhearing.' Unless otherwise stated. all dates referred to herein are 1977.2 At the heanng, counsel for the General Counsel moved to amend para. 7of the complaint to delete the name of Coolidge Ward as a supervisor and tosubstitute therefor the name Delbert Rumley. as a substitute supervisor.(Continued)245 NLRB No. 32159 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDThe IssuesI. Whether Respondent violated Section 8(a)(l) of theAct by interferring with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act by interrogations, threats, and restrictions of free-dom of movement in the plant of its employees.2. Whether Respondent's discharge of employees Dan L.Stoneman and Kurt Krumperman was in violation of Sec-tion 8(a)(1) and (3) of the Act in that said employees weredischarged because they joined or assisted the Union, orengaged in other union activity or concerted activities forthe purpose of collective bargaining or mutual aid and pro-tection. Briefs were filed by the General Counsel and Re-spondent.Upon the entire record, my observation of the witnessesand consideration of the briefs and argument, I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONCone Mills Corporation, Revolution Division, is a corpo-ration with facilities located in North Carolina, includingplant at Greensboro where it is engaged in the manufactureof textiles. During the past 12 months, a representative pe-riod, Respondent received at its Greensboro plants, goodsand raw materials directly from points outside the State ofNorth Carolina, valued at in excess of $50,000 and shippeddirectly to points outside the State of North Carolina, prod-ucts valued in excess of $50,000.Respondent is and has been at all material times, an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATIONAt all times material herein, the Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC, successor toTextile Workers Union of America, AFL-CIO, has beenand is a labor organization within the meaning of Section2(5) of the Act.1I1. THE UNFAIR LABOR PRACTICESA. BackgroundKurt Krumperman was hired by Respondent around theend of July 1976, and worked in Respondent's RevolutionDivision until October 27, 1977, when he was terminated.At the time of his termination he was an overhauler helper,utility, in the card department on the first shift. His imme-Counsel for the General Counsel also moved to amend para. 9 of the com-plaint to substitute the date September 23 for September 26 and the dateOctober 27 for November I.Respondent had no objection to the deletion of Coolidge Ward as a super-visor and to the proposed amendments to paragraph 9. but objected to theinclusion of Delbert Rumley as a substitute supervisor. I granted the saidmotions to amend the complaint. Respondent then denied the supervisorystatus of Delbert Rumley.diate supervisor was Darrell Carter, Carter in turn, was un-der the general supervision of Card Department overseerJohn Allen. John Allen reported to Herman Cone, who isvice president and general manager of the Revolution Divi-sion of Respondent.The union organizational activitySome time in September of 1976, Krumperman and othercardroom employees started talking about the need to orga-nize a union, "to fight some conditions we had to deal within the mill." They talked about that for awhile and laterthat month four of them met on a Sunday and discussedfurther how to go about getting a union and getting morepeople involved in an organizational drive. After that meet-ing they talked to their fellow employees and met on subse-quent weekends until January 1977. The employees dis-cussed the possibility of joining the Amalgamated Clothingand Textile Workers Union (herein ACTWU).In January of 1977, the employees, including Krumper-man, felt they were strong enough, in the card departmentand other departments of the mill, to go to ACTWU andask for their support for an organizational drive at Respon-dent's plant. Krumperman, Sandra Smith, and Ron Mitch-ell met with union representative Julius Frye. Frye, in thatmeeting, asked several questions concerning the amount ofsupport for a union, the different departments, and the raceand sex of the employees in the mill. Frye then told themthat the first step was to provide him with a list of workersin different departments and after that he would talk withScott Hoyman, the regional director of ACTWU in Char-lotte, North Carolina, and get him to set up a meeting be-tween the Revolution Organizing Committee (herein ROC)and ACTWU.Later, the employees prepared the requested list, whichcontained between 14 and 20 names and turned it over toFrye who, afterwards told them that he had discussed thematter with Hoyman and that it was their belief thatACTWU could not support a union drive at the time, inas-much as there was not enough support in the mill for aunion.About 2 days after that conversation with Frye, about 20workers from Respondent's plant went to the union hall inGreensboro to again talk to Frye. Frye was not there at thetime, but the secretary told the employees that it was herunderstanding that there was not enough support in themill for a union. Spokesmen for the employees replied that20 people coming down to the union hall indicated therewas pretty good support and that some of those employeeswere involved in the last union drive (supported byACTWU) and that drive had a smaller organizing commit-tee (1976-77). They could not understand why ACTWUfelt it was not enough support.For the next few weeks following that discussion inMarch with the secretary in the union office, the employeesmade several phone calls to John Kissett, Southern Re-gional Organizer for ACTWU in Charlotte. Kissett toldthem that he would get back to them and set up a meeting.The ROC invited Kissett, Hoyman, and Frye to their orga-nizing committee meetings, but the three officials never at-tended the ROC meetings.160 CONE MILLS CORPORATIONAt the end of March, at an ROC meeting of about 30employees, it was decided, that they would go ahead withthe union drive because so many people knew about it inthe plant, and that if they did not open it up so that every-one could get involved, "there was a great chance the Com-pany would find out and a lot of people would get intotrouble." They also decided that they would continue to tryto talk ACTWU into supporting the drive.On or about March 31, ROC put out a leaflet announcingit was starting its union drive, explaining that a union wasneeded in the mill to fight for better conditions and that thecommittee was still in contact with ACTWU. The leafletalso called for a mass meeting at Cosmos I Club on Sunday.April 3. The leaflets were handed out at gates 2 and 4 of theplant, both for the first shift and the afternoon shift.Other leaflets were prepared and distributed to employ-ees at Respondent's other plants in Greensboro on Thurs-day night and Friday morning, April 1. Those leaflets, ineffect, told of the organizational drive at the Revolutionplant of Respondent and invited the employees (who, at thetime, were represented by ACTWU) to attend the April 3meeting. Also around that time, several members of ROCwent to newspapers and television station to talk about thedrive at Revolution. No official of ACTWU attended theApril 3 meeting. Articles about ROC were published in theApril I Greensboro Record.Approximately 180 workers from Revolution attendedthe mass meeting of April 3 at which Members of ROCdiscussed why a union was needed, the conditions of theplant, their organizing efforts, and their efforts to getACTWU support. Cards were distributed to the employeesfor their signatures. They stated, in substance, that the sig-nators wanted to be members of, and have, a local union ofACTWU at the Revolution plant.Following that, the organization drive continued andmany different leaflets were distributed at different times atthe Revolution plant and some leaflets were distributed atother of Respondent's plants. Kurt Krumperman was ac-tively involved in all of these activities, including schedulingand attending meetings, preparation of leaflets, and the dis-tribution of leaflets at Respondent's various plant gates.The newspaper article appearing in the Greensboro Recordnamed Kurt Krumperman as the chairman of publicity forthe ROC, but named no other employee.The event leading to the discharge of ROC Leader KurtKrumpermanThe day following the mass meeting on April 3, Respon-dent restricted the movements of Krumperman and his fel-low employees on the overhaul crew of the cardroom. Del-bert Rumley came to the overhaul crew on that day andtold the crew members they could no longer use the fill-endsmoke booth at the end of the day at their break. He saidthey had to use the warp-end smoking booth. Delbert Rum-ley was the head overhauler and at times was substitutesupervisor.' The fill-end smokeroom was on one end of the3 At the time that Krumperman took the job as overhauler-helper. he wasinformed by Allen that he was to do whatever Rumley told him to do andthat Rumley had the authonty to recommend punishment or give warningscardroom and the warp-end smokeroom was on the otherend of the cardroom. Following Rumley's instructions, theemployees who left by gate 2 at the fill-end after theirbreak, were required to leave by gate 4 at the warp-end.Inasmuch as a large number of workers at the end of theshift would use the fill-end smoke booth to have their break(15 or 20) and then wait for the light to go on to leave bygate 2 and many workers would come in gate 2 (many, morethan at gate 4). Krumperman was previously able to talk tomore employees, both leaving and coming. while taking hisbreak at the fill-end smoke booth. In addition, the over-seer's and the supervisor's offices was on the warp-endsmokeroom side. Thus. it was not possible for the employ-ees to speak freely at the warp-end side for fear of beingobserved by the supervisors.The day after these instructions by Rumley. Rumlev ad-dressed the entire overhauling crew at the beginning of theday, pointing to Krumperman, he stated, "You're unionorganizer over here is a Communist."'Shortly after ordering the switch in break rooms, Rumleytold the crews, which consisted of Krumperman, Willie Sur-geon, Charles Daye, John Bud, and Wayne Stevens, thatthey would have to get their belongings out of the lockers inthe fill-end room and place them in the lockers in the warp-end room which is right across the hallway from Allen'soffice. The employees followed the instructions and, afterthey went back to their jobs, Rumley told them that hence-forth they could not be seen in the fill-end room unless theywere there working on a particular machine and that theywould have to ingress and egress through gate 4. At thetime no reasons were given to the crew for the changes.On April 5, while Krumperman was working on a draw-ing machine with another overhauler. Rumley approachedKrumperman and told him he could no longer leave thedepartment for any reason, to pick up supplies, rags, lap-x,or tools. Prior to April 4. during the course of the day,Krumperman would leave the card department for any orall those reasons. At the time no other employee on theoverhaul crew was so restricted.Prior to April, the employees on the overhaul crew, inaddition to their regular scheduled breaks of approximately10 to 15 minutes duration, took four cigarette breaks (8, 10,12, and 2). Some time in April, Rumley told the employeesof the overhaul crew that there would be no more smokebreaks. Krumperman testified that at the beginning of theday, Rumley announced to the crew that supervisor Carterhad something to say. Whereupon, Carter told the employ-ees of the overhaul crew that there were to be no moresmoke breaks, that they were to adhere to their four sched-uled breaks. Rumley then said to the crew while looking atKrumperman. "How do you like Krumperman eatingcheese?"On May 5, Rumley called the employees on the overhaulcrew together, and according to the testimony of crewmember Willie Surgeon, Rumley said he had a special manto go get the parts and rags and whatever else was needed.and for the others on the overhaul crew to stay on the jobto people. I find Delhert RumleS to he a suhstitute supervisor n a supervi-sor within the meaning of he Act' Krumperman admitted he Is Communist161 Dft(CISIONS OF NA'IONAL. IABOR REILATIONS BOARI)and then he pointed to Krumperman and said. "Especiallyyou." He mentioned that the special man was CharlesDaye. Following that announcement. Surgeon on severaloccasions, left the department to obtain those materials onspecial instructions from Rumley to "go get this or getthat." Surgeon said that others were so dispatched duringthe day by Rumley. but not Krumperman.On or about May 3 or 4 Krumperman filed two griev-ances. He grieved harassment against himself' and otherpeople, and a warning he received for an unexcused ab-sence. Krumperman filed another grievance in early Juneconcerning which he had a meeting with Overseer JohnAllen. Krumperman was accompanied by I)anny Stone-man, Ronnie Mitchell, and another unnamed employee aswitnesses. That grievance was also discussed with SidneyAllen and Herman Cone, Jr. at succeeding steps. During hisconversation with Cone, Krumperman asked if he had re-ceived a letter written by ROC complaining of the use inthe plant of dangerous chemicals, such as tris. ite askedCone to identify those chemicals and to indicate whetherthey were dangerous to the employees' health. Cone repliedthat he did not recognize the ROC: that he would not dis-cuss with ROC any of those matters: that they were not todiscuss those matters at that meeting: and that the meetingwas a grievance meeting.Both Sandra Smith and Dan Stoneman, who accompa-nied Krumperman, also spoke at that meeting. Stonemantold Cone about a situation he had experienced in the dusthouse; that he did not have any equipment to keep the dustout of his lungs while cleaning it, and for several days there-after he had a bad cough, expectorating the inhaled dustfrom his lungs. He said he did not see how he or otherscould go back to that job without proper protection andthat it was not right. Cone responded that he had to get ajob done and, if they did not want to do it, they would haveto go out the gate.In the latter part of August, Krumperman and otherROC members were circulating a petition which was signedby 16 employees in the cardroom. The petition concernedposting of bumping rules, advanced notice on layoffs. work-ers sent home in the middle of the day without a full dayspay and guaranteed 40 hours work or 40 hours pay perweek. The petition was on a grievance form. Upon presen-tation of the petition to John Allen, Krumperman told Al-len that there were 16 signatures on it. Allen told Krumper-man he would get back with him later. A few hours later,Allen called Krumperman to his office and told him that itwas not a proper grievance: that they were not followingthe grievance procedure and that he would not accept it.Allen then crumpled it and threw it in his waste can. Krum-perman went behind his chair, got it out of the waste canand asked Allen what the proper grievance procedure was.Allen responded that Krumperman had not followed theright procedures with regard to all of the grievances he hadfiled previously: that the proper procedure was that onefirst talks with his immediate supervisor, if not satisfied, theoverseer: if still not satisfied, get a grievance form and statethe problem in writing. Krumperman asked Allen for agrievance form, but Allen refused to furnish one. He toldKrumperman to talk to Darrell Carter. his supervisor, first.Whereupon, Krumperman left and set up a meeting withDarrell Carter himself. Stoneman, Ronald Mitchell. andWillie Washington. All went down to the main office to talkto Personnel Director Jarvis. Krumperman asked Jarviswhy they, the RO('. could not file a grievance together sincethey had a conimon problem. Jarvis told them it was notwritten in the rules that way: and that it was not goodmanagement procedure to meet with a group of workers atone time: that it was disruptive and nothing could he ac-complished. Stoneman then asked Jarvis whether he wouldmeet with 30 people if'30 had signed the petition and Jarvisreplied in the negative. Then Stoneman said. "How abhout6(X)." and Jarvis turned around and walked away. Ihe em-ployees then left the office.Krumperman and three employee witnesses then had twogrievance meetings with Carter at which the content of' thepetition was discussed. Carter denied the grievance.Stoneman then called a meeting out in the parking lot. Inattendance were Krumperman. Jack Miller, James Blythe.Richard DeBerry, and Ronald Mitchell. All except Krum-perman were card tenders. The employees discussed thefact that it was important for them to stick together, andsince Blythe had a grievance concerning the number of'cards he was running, as compared to his fellow employeeswho received the same pay, that they would set up a meet-ing with John Allen concerning that grievance as well as thegrievance containing the four demands on the petition. Themeeting in John Allen's office took place about the middleof September.Present at that meeting were John Allen. Jarvis. Stone-man. Blythe. Mitchell. and Krumperman. After discussingthe grievances with SMr. Allen. Blythe asked Allen what hewas going to do about his job. and Allen said he didn'tknow: that there were still going to be some changes madeand that Blythe would have to keep doing it as he had been.Krumperman asked a similar question as to what was goingto happen with Blythe's job, and Allen told Krumperman itwas none of his business. At that point. Stoneman turnedaround and said, "I can't believe this." and walked out.Mr. Krumperman then arranged to have another meet-ing with Mr. Allen. At that meeting. Krumperman told Al-len that he would like to postpone it because he expected tobe accompanied by three witnesses and only one appeared.Allen agreed that the meeting could be postponed. On orabout September 21. Krumperman asked John Allen whenhis meeting with management would be concerning thegrievance. Allen told Krumperman there would he nomeeting and Krumperman would get a written response tohis grievance. An argument ensued as to who said what atthe last meeting (concerning the postponement until Krum-perman had three witnesses). Both Krumperman and Allencalled each other liars.On the next day, September 22, Supervisor Bill C('avinessasked Krumperman to go down to the office with him.Krumperman asked Caviness why and Caviness said he didnot know. Krumperman asked Caviness if that was hisgrievance meeting and Caviness replied that he did notknow. Krumperman asked him whether he thought heneeded witnesses and Caviness did not reply. On the way tothe office, Krumperman :aw Stoneman and asked him if hewould go with him to the office, indicating that he mightneed a witness. Krumperman overheard aviness say,"Kurt does not need any witnesses." And he heard Stone-162 CONE MILLS CORPORATIONman say. "()ka!'." All three kept on walking. Krumpermanentered Allen's office with (Caviness behind him. Cainessshut the door.John Allen gave Krumperman a written warning forusing improper languaZge and a written answer to the griev-ance about the bumping rules being posted, etc. While inthe office. Krumpermnan and Allen observed Caviness go tothe door several times and look out. Finally. John Allensaid, "What are ou doing')? You are making me nervous."Caviness then went back to his seat. As Krumperman lefthe walked past Stoneman. who was standing in the hallway.On the following Monday. Krumperman filed a grievanceconcerning the warning from Allen for having called him aliar.Near the end of September. there was a plant gate rallof employees at gate 2 during which several made speeches.Earlier the same day, the employees in the cardroom andothers involved in ROC passed out little slips of paper indi-cating there would be a meeting of employees at 11 I a.m. inthe canteen located in the cardroom. At about II o'clock.when the meeting was scheduled, a group of managementpersonnel, including trainers and supervisors (about 12 innumber), sat at various tables to eat, leaving unoccupiedonly one table for four for the employees who usually eat atthat time. It was not normal for management personnel toeat in the canteen at one time and in such large numbers.As a consequence. the meeting for employees scheduled forII o'clock was called off. The rally at gate 2 occurred asscheduled and among the employees who gave speecheswere Krumperman and Stoneman.Following that demonstration. Krumperman and otherspassed around a petition in an effort to get Stoneman's' andSam Little's jobs back.'On the following Thursday another rally took place atthe same time and gate. The employees at that rally carriedpicket signs and yelled and chanted. The purpose of therally was to protest Stoneman's and Little's firing. The ral-lying employees were also trying to develop more interest inthe union drive. They passed out. for the first time, a leafletwith union authorization cards of the type that had beenpassed out earlier inside the mill printed on it.The suspension and discharge of Kurt KrumpermanOn October 277 at around 10:30 a.m.. Krumperman wasworking with Charles Daye on a machine. They had justfinished stripping it (taking all the parts off it) and wereblowing it off with an air hose.' Upon completing blowingoff the machine, Krumperman blew off his clothing. Dayethen blew his clothing off (as they had done in the past). Atthat point Rumley came up from behind Krumperman andDaye and told them they were not suppose to use the airhose for that purpose and that he was going to tell Bill.' Stoneman was fired, the circumstances surrounding his firing will he dis-cussed later.Sam Little also was a cardroom employee that had been fired.Starting October 24, as a result of a complaint filed by RO(' on healthand safety in the plant, OSHA officials inspected the plant.I While blowing the machine off with the air hose. the workers got coveredfrom head to toe with cotton dust. dirt and grease.referring to Bill Caviness the assistant overseer. That oc-curred about 10:30 a.m.At about 1:30 p.m.. Caviness came to Krumperman andtold him he had to go to the office. Whereupon Krumper-man and Caviness went to John Allen's office. In the pres-ence of Caviness, Allen told Krumperman he was readingfrom a paper and then read that Krumperman had beenfound using the airhose for his personal use, and that thatwas a violation of the plant rules: that it was his secondviolation in a year9and that Krumperman was suspended.Allen then told Krumperman that he would call Krumper-man back in 3 days. and that he could pick up his tools nowor later. Krumperman told Allen. "You know, everyoneblows off all the time. I've been blowing off and everyoneelse blows off ever since I've been working in this mill.Y'ou're just trying to get rid of me for the union activity."Allen said he did not want to hear anymore and that Krum-perman could leave the plant. Krumperman repeated thatAllen was just trying to get rid of him for trying to get theUnion in. Allen again told Krumperman that he did notwant to hear anymore and that Krumperman would haveto be forced out if he did not leave. Krumperman then said,"I want to go back to work. This is ridiculous. Everyoneblows off. You see it and all the other boss men have seenit." Allen reiterated that Krumperman would have to leave.Krumperman then left.Krumperman testified that Rumley saw him blowing hisclothing off at least 50 times prior to the time that he turnedhim in. Rumley never warned him about it in the past.Krumperman testified further that he had seen many otheremployees blowing off their clothes almost daily. includingSupervisor Carter.On October 28. Krumperman went to the main office andasked Jarvis to give him a grievance form so that he couldgrieve the suspension. Jarvis said he was not entitled to agrievance form until after the Company made its decision.Krumperman asked, "Decision as to what?" Jarvis repliedas to what was going to happen to his status as an em-ployee. Krumperman asked. "How can you make a deci-sion without hearing my side of the story?" Jarvis said hegets his reports from supervisors and bases his decision onthat. Krumperman told Jarvis that was unfair, that he hadhis side of the story and asked how the Company can makea decision without that. Jarvis ordered him out of the office.Krumperman then asked whether he would get the griev-ance form he requested. Jarvis said, "After we make ourdecision." Jarvis again told Krumperman to get out of theoffice and that if he did not leave they would have to arresthim for trespassing. At that point, the security guard camein and told Krumperman he would have to leave or a war-rant would be served on him. Krumperman tried to explainwhat happened to him. The guard repeated that if he didnot leave a warrant would be served on him. Krumpermansaid he could not do that. but left when the guard pulledout his badge of deputy sheriff of Guilford County.On or about November 2, John Allen phoned Krumper-man and asked him to come down to Allen's office. Allen,Jarvis. and Wordest Felts were present. John Allen readfrom a paper stating that Krumperman violated plant rules:Ihe first violation was Krumperman leaving the department to make atelephone call without permission.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis second violation of plant rules. He proceeded to read offother things Krumperman had done after he was suspendedincluding Krumperman leaving the department withoutpermission, using abusive language, disrupting the plant of-fice, and kicking machinery. Allen concluded that based onall of that Krumperman was fired. Krumperman told themhe was being fired for organizing the Union, that it was asetup, that the rules were never previously enforced, andthat he was going to the National Labor Relations Board tofile a charge.Testimony concerning use of the compressed air hoseThere was much testimony concerning the use of the airhose. Stoneman testified that. "Just about everybody thatworked there used the air hose to blow cotton off them-selves." and that this practice continued from the first dayhe went to work, mostly at the end of a shift. Stoneman:"People would be standing around everywhere blowing cot-ton off themselves wherever there was an air hose outlet."He said also that he had never heard of any employee re-ceiving any warning for the rule violation of blowing him-self off with a compressed air hose.Ronald Mitchell testified that until Krumperman's dis-charge approximately 90 percent of the cardroom employ-ees blew themselves off: that he used compressed air onhimself on a daily basis and was seen doing so by supervi-sors Bob Graham and Darrell Carter but never received awarning for it. He said he saw Delbert Rumley blowinghimself off on two occasions. On the second occasion.Mitchell himself and Rumley alternately used the com-pressed air on themselves simultaneously.Sam Little testified that he blew off with compressed aironce or twice each workday and that supervisor WoodyRush observed him doing so "just about every day." Hesaid Rush also below himself off "once or twice a day" andthat other employees blew themselves off in front of Rushwithout receiving warnings. He said that blowing one's selfoff with compressed air was so common in the cardroomthat the employees waited in line to use the air hose, some-times while the supervisor finished blowing himself' off.Willie Surgeon testified how he blew off with compressedair once or twice a day and that over half the employees inthe cardroom did the same. He said he blew himself off inthe presence of supervisors Jay Via, Woody Rush, and Del-bert Rumley without ever receiving a reprimand. As in thecase of other employees who testified concerning this mat-ter, Surgeon was not aware of any other employee besidesKrumperman and Charles Daye ever being given a warningfor blowing themselves off with an air hose. Indeed, Sur-geon testified that he continued to blow himself off afterKrumperman's discharge.Charles Daye, Respondent's own witness, admitted thathe had blown himself off before the day that Delbert Rum-ley caught him and Krumperman and that he was not at allconcerned when Rumley saw him blowing off. Futhermore,Daye testified that he saw many employees blow off in thecardroom; and that he had even observed employees blow-ing off with compressed air since he received his warning.'l0 None of this testimony concerning other employees blowing themselvesoff was controverted by Respondent. Supervisors Carter, Rush, Graham, andThe suspension and discharge of Dan StonemanStoneman was suspended on September 23 and termi-nated on September 26. The union and concerted activitiesengaged in by employees Dan Stoneman and Kurt Krum-perman already have been discussed in detail.Ihe Respondent was aware of most of their union activi-ties. Thus, there is no issue with respect to knowledge bythe Company of their union activities. According to Re-spondent, Stoneman was fired because on September 22 hewent to overseer John Allen's office at the end of the shiftand refused to return to his work station as told to do (re-peatedly) by supervisor Bill Caviness.Stoneman testified that he was going to John Allen's of-fice on the afternoon of September 22 to file grievances andto turn in the daily card setter for report. He further testi-fied that no one ever told him to go back to his job.As previously stated, Stoneman started working at Re-spondent's plant in March and was terminated on the 26thof September. At the time of his termination he was work-ing as a card setter in the carding department. Stonemanestimated that the cardroom is about as long as three foot-ball fields, end-to-end, and about as wide as the length ofone fbotball field. The function of the cardroom operationwas to process raw cotton into a useable product. The rawcotton came in bales and was processed by the cardroomemployees and put in containers where it could be madeinto yarn. Stoneman's supervisor was Darrell Carter who inturn reported to overseer John Allen. Stoneman's other su-pervisor from time to time has been Jay Via, who was nor-mally the supervisor over the warp-end. Carter supervisedthe fill-end.Stoneman's grievanceStoneman reported to work on a "rain" day." Later,when he received his check he realized that he was notbeing paid for that day, as he expected, whereupon, hegrieved that and another matter concerning his pay rate.Having been dissatisfied with the responses to his griev-ances at the initial levels of the grievance procedure, Stone-man, on or about September 23, after being told by Carterto take it up with John Allen, spoke to Krumperman, whoinformed him that he (Krumperman) was having a griev-ance meeting in Allen's office on that same day. Krumper-man asked Stoneman if he would be a witness for him if awitness were needed, and Stoneman agreed. Stoneman thenwent to his toolbox, got the card setter report (maintenancereport) that he turned in daily, and proceeded to JohnAllen's office.On the way to Allen's office he met Krumperman andAssistant Overseer C'aviness who also were on their way toAllen's office. Caviness told Stoneman that he was notRumley, who either observed employees blow off and said nothing or blewoff themselves were not called as witnesses for the Company. Supervisor JayVia, who did testify, did not testily concerning the use of compressed airhoses in the cardrtxm. Thus, the testimony concerning the use of air hosesby practically all cardroom employees and their supervisors or by employeesin the presence of supervisors, without any warnings having issued, is uncon-traverted.A "rain" day is described as a day that employees report to work andbecause of the rain interfering with "on going" construction or some otheroperation the employees are sent home before starting to work.164 CONE MILLS CORPORATIONneeded as a witness for Krumperman. Stoneman replied,"O.K." Notwithstanding, Stoneman continued towardAllen's office to submit the card setter report and to file hisown grievance with Allen. As he approached the office.Caviness and Krumperman went in ahead of Stoneman andclosed the door behind them. Stoneman waited outsideAllen's office at a location approximately 15 to 20 feet fromthe door and observed that Caviness had come to the doora few times and looked out through the glass part towardsStoneman without gesturing. Stoneman waited until themeeting ended, and as he entered the office, Krumpermanand Caviness were walking out. Caviness then turnedaround and came back into the office behind Stoneman.Stoneman went to Allen's desk, gave him the report" andtold him that he would like to talk to him about the "rain"day and that he would like to file a grievance about thatand about his rate of pay on the job. Stoneman told Allenthat he had already talked to Darrell Carter about bothmatters and that Carter told him that he had talked to Al-len, and that the next step in the grievance procedure wasfor Stoneman to talk to Allen directly. Allen responded thatCarter had not talked to him and that he (Allen) wouldhave to get back to him later. Stoneman said, "O.K." andleft. During that meeting Caviness said nothing.The next morning, September 24, when Stoneman re-ported to work, Caviness approached him and told him Al-len wanted to talk to him. Shortly thereafter, Stonemanwent to Allen's office and found Caviness and Allen there,at which time Allen read off from a piece of paper thatStoneman was being suspended for insubordination andthat he was to call Mr. Jarvis on Monday morning abouthis job. Stoneman was also told to collect his tools eitherthen or Monday. Stoneman asked Allen what he meant byinsubordination but Allen said he did not care to discuss itwith him at that time, that he was sending the report toJarvis, and that he should discuss it with Jarvis Mondaymorning.On Monday morning Stoneman went to Jarvis' office andasked Jarvis what it was all about. Jarvis, reading from thereport that Allen had sent him, said that Stoneman wasbeing terminated because of insubordination. Stonemanasked Jarvis for an explanation and Jarvis replied thatStoneman was asked three times to go back to his job andhe did not return. Stoneman said nobody asked him to goback to his job and asked if he was being terminated. Jarvistold him he was.The interrogations and threatsSome time in April, employee Samuel G. Little was ap-proached by Supervisor Jay Via while Little was at hiswork station in the cardroom reading an ROC leaflet. Viaasked him why he was reading the paper and if he was "inthat mess." Little said, "No." Via then told Little that itcould get him in trouble.Jay Via denied ever "discussing the Union with employ-ees." He said the Company had given all supervisory per-sonnel guidelines to follow on dealing with employees, one12Stoneman turned in the maintenance report to Allen's Office at aboutthe same time every day and he did not depart from that practice on thatday.of which involved a prohibition against interrogating em-ployees about their union activities.Sam Little further testified that on another occasion inApril he was reading an ROC leaflet while in the plant*when he was approached by Supervisor Woody Rush, whoasked him what he was doing, Little told him he was justreading. Rush asked him why he was reading that paperand l.ittle said he was interested and read them all the time.Rush asked him if he was "into that stuff' and Little said."No." Little then asked if it made any difference. Rush didnot reply. Rush was not called as a witness.Mary Stokes, a former Cone Mills employee, testifiedthat around the second week of April while employed withRespondent, she had a conversation with Supervisor JayVia in the canteen area of the plant. Via asked her if shewas for the Union. She said she just looked at him. Shetestified further that Via then asked her, "If I knew if' I wasfor the Union that I could lose my job, and I told him Iknew that, and then he asked me if I lose my job howwould I manage to pay my bills, and I told him that wasn'tnone (sic) of his business.""On or about May 25, supervisor Via asked Stoneman ifhe was interested in being a supervisor or ftreman to whichStoneman replied he had not given it any thought. Via thenasked him if he knew there was a drive going on. WhenStoneman said he did, Via told him it would be best for himnot to get involved in a union drive, and to try to keepstraight and keep away from people like Kurt Krumpermanbecause they were "troublemakers." Stoneman replied thathe. "didn't know Kurt Krumperman that good."4Discussion and ConclusionsThe 8(a)( I) allegationsHaving discredited the testimony of Supervisor Jay Viaand credited the testimony of Mary Stokes that Jay Via1 As previously stated. Via denied discussing union activities with em-ployees. He specifically denied asking Stokes if she was for the Union or ifshe had been for the Union in 1973. Via also denied asking Ms. Stokes orany other employee if they were for the ROC.14 Supervisor Jay Via's denials of discussing the Union with any employee,including Mary Stokes, Sam Little. and Dan Stoneman are not credible.When counsel for the Respondent asked him many specific questions hisanswers were without hesitation and definite. In sum, he appeared to givestraight answers. However, on cross-examination. II was a different Via. Hismemory appeared good as to what he didn't say and bad as to what he didsay. To put it differently, he was quite confident in answering questions putto him by counsel for Respondent but shaky, insecure, and of poor memoryin answering questions asked by counsel for the General Counsel. When thatinconsistent behavior was called to Via's attention during the tnal. he re-sponded. "Most of the questions Mr. Johnson (for Respondent) asked mewere about things that I knew that I wasn't really supposed to discuss and Iknew that I didn't. The questions that Mr. Morgan (for General Counsel)asked me are more detailed and I just don't remember everything I did, suchas lengthy conversations. This has taken place over a year or a year and ahalf ago or maybe up to 2 years." On cross-examination, Via gave the follow-ing response to a question concerning a conversation he had with his supe-rior, John Allen:I really don't recall what I said to him because I really don't recall whattime he had asked me or what was going on or anything.The inconsistency of Via's testimony is revealed in part by the following. Atfirst he testified:I do not discuss the Union with employees .I did not discuss ROCeither. That was just a subject I didn't discuss with employees.In his later testimony Via recalled conversations with employees concerningthe ROC which he engaged and reported to his supenors165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogated her by asking her if she was for the Union andthreatening her by telling her she could lose her job if shewere for the Union, I find such conduct to be in violation ofSection 8(a)( ) of the Act.Similarly, I credit the testimony of Samuel Little, overthe denials of Supervisor Jay Via, that in April Little toowas interrogated by Via. While Samuel Little was readingthe ROC leaflet at his work station, Assistant Overseer Via,in referring to the ROC, asked Little "if he was in thatmess." Via's remark was clearly intended to elicit a re-sponse. It had no legitimate purpose and had a tendency tocoerce Little. Ace Manufacturing Co., Inc., 235 NLRB 1023(1978). Via then threatened Little with reprisals by inform-ing him that if he were associated with the ROC "it couldget him in trouble." I find that also to be in violation ofSection 8(a)(1) of the Act. Butler-Johnson Corporation 237NLRB 688 (1978).Respondent also violated Section 8(a)(l) of the Act whenSupervisor Via threatened Stoneman by warning him "Itwould be best for (Stoneman) not to get involved in theunion drive, to try to keep straight and keep away frompeople like Kurt Krumperman because they are trouble-makers.""Supervisor Woody Rush interrogated Samuel Little byasking him why he was reading the ROC leaflet, Little re-sponded by stating that he frequently read ROC publica-tions. Whereupon Rush, referring to the ROC, asked Littleif he "was into that stuff." That testimony went undenied.Little was a straight, consistent, and a credible witness. Ac-cordingly, I find that Supervisor Rush's comments consti-tute violations of Section 8(a)(1). See Ace Manufacturing,supra.I also find the following to be violations of Sections8(a)(1) of the Act, as alleged because the conduct of Re-spondent constitutes interference with the employees' Sec-tion 7 rights.I. On or about April 3, requiring the overhaul crew tocease using the fill-end smoke booth and to use the warp-end smoke booth during their break from 2:45 to 3 p.m.2. In April, requiring the overhaul crew to cease leavingthe plant by gate 2 and to exist only by gate 4.3. On about April 5, requiring the overhaul crew tomove their lockers from the fill-end locker room to thewarp-end locker room and also on that date prohibiting theoverhaul crew from being in the fill-end except to performwork.4. Prohibiting Krumperman from leaving the cardroom.5. In April, prohibiting the overhaul crew from taking itsregular smoke breaks.6. On or about May 5, prohibiting all overhaulers, exceptCharles Daye, from leaving the cardroom to pick up sup-plies and equipment.Those restrictions placed upon the cardroom employeesincluding Kurt Krumperman, a known leader of the ROC,were designed to keep Krumperman from being in contactwith other employees and thus was an attempt to interferewith his rights under Section 7 of the Act. I do not acceptis Even though not specifically alleged, and contrary to the contention ofRespondent I find that conduct, which is similar and along the same patternas Via's other conduct discussed above, to be a violation of Sec. 8(aXI).the explanations given by Respondent that the changeswere either in the works or made necessary because of themess created by the overhaul crew in the smokeroom.Because of the timing of the imposed restrictions (theorganizational drive of ROC was at its peak) and the factthat the restrictions apparently focused on the overhaulcrew of which a leader of the organizational drive, KurtKrumperman, was a member. I am convinced by prepon-derance of credible testimony that Respondent was at-tempting to stifle union activity on the part of Krumpermanand the ROC'6in violation of the Act. ILloi'd Well dib/aPere Marquette Park Lodge, 237 NLRB 855 (1978).The discharge of KrumpermanIn view of the large volume of consistent testimony ofemployees and former employees, including Krumperman,that the compressed air hose was used by employees andsupervisors (and employees in the presence of supervisory)on almost a daily basis for the purpose of cleaning dust andcotton and dirt from their clothing, without any warningsor penalties being issued prior to the Krumperman andDaye incident. I am constrained to find that Krumperman'ssuspension and discharge, based in part on his having usedthe compressed air hose to blow off his own clothes in vio-lation of a plant rule is pretextual.None of the testimony of Krumperman, Stoneman,Mitchell, Little, Surgeon, and Daye concerning cardroomemployees and supervisors regularly blowing themselves offwas denied by Respondent. Except for assistant overseerJay Via, all the supervisors named, including Darrell Car-ter, Woody Rush, Bob Graham. and Delbert Rumley, whoeither observed the employees blow off or blew off them-selves, were not called by the Company as witnesses. Withrespect to Jay Via who did testify, he was not asked ondirect examination by Respondent any questions involvingthe use of the compressed air hose in the cardroom. Thus,Respondent isolated Krumperman (and Daye) and decidedto enforce its rule against blowing off, after condoning allpast violations of that kind. As for the warning received byDaye, he was warned for blowing off because, unfortu-nately, he was doing it at the same time as Krumperman. Inaddition, there is no testimony that Respondent everwarned or fired anyone for the rule violation of blowingone's self off in the cardroom with an air an air hose. Over-seer John Allen testified that he knew of no disciplinary16 Ac Manufacturing Co., Inc., 235 NLRB 1023, (olumbia Transit (orpo-rarion 237 NLRB 1196 (1978).11 Respondent contends that the ROC is not a labor organization: that itspurpose is political; that its aim is communist inspired (Krumperman, anadmitted communist, is its leader). I reject that contention for the followingreasons: The evidence is that R.O.C. an organizing committee had as apurpose the improvement of the wages and working conditions of the em-ployees in the Revolution Division of Respondent and to get ACTWU torepresent the employees there. See eighborhood legal Services Inc.. 236NLRB 1269 (1978). It attempted unsuccessfully to gain the support ofACTWU, an admitted labor organization. The evidence that ROC contin-ued its attempt to get the support of ACTWU but was told by A(TWUofficials that not enough employees were signed up to insure success. theinference being that if the showing of support increased. ACTWU would, asan organization. actively support the dnve. I do not believe any more needbe shown.166 CONE MILLS CORPORATIONaction having been taken for that violation prior to Krum-perman's discharge."I find that his post-suspension conduct in Jarvis' officewas neither so egregious nor unwarranted (in view of Re-spondent's provocations in firing Krumperman illegally) asto be a valid basis for discharge. As to his prior rule viola-tion, others left the department to make phone calls withoutpermission without warnings.' Therefore, I consider Re-spondent's additional causes for discharge similarly pre-textual. Krumperman was singled out, not because of hisplant rule violations, but because of his concerted andunion organizational activities.The discharge of StonemanIn Stoneman's case, as in Krumperman's, Respondentwas well aware of his numerous union and concerted activi-ties. According to Respondent, Stoneman was terminatedbecause on Thursday, September 23, he went to overseerJohn Allen's office at the end of the shift and refused toreturn to his work station as instructed repeatedly by Su-pervisor Bill Caviness. Stoneman was not discharged out-right. He was suspended on Friday, September 23, and ter-minated on September 26. Accordingly to Stoneman, hewas going to John Allen's office for two reasons, (I) to filegrievances, and (2) to turn in the daily card setters report.Stoneman testified that no one ever told him to go back tohis job. Caviness testified that he told Stoneman to go backto his job but both Stoneman and Krumperman denied20that. If Caviness' three trips to John Allen's door, duringthe meeting with Allen and Krumperman and looking outthe glass portion of the door at Stoneman was telling Stone-man to go back to his work station, no one but Cavinessknew it. Nor was Caviness' superior, John Allen, aware ofsuch instructions. Allen asked Caviness what he was doingand to sit down because he was making Allen nervous.Caviness sat down after Allen's comment. At first Cavinesstestified that after he told Stoneman to return to his job,Stoneman said, "No," and later, he testified that Stonemansaid nothing when he told him to return to work. JohnAllen testified that Caviness told him that Stonemanwanted to come to the office to file a grievance. Later, con-trary to his earlier testimony, Allen testified that the onlyE A warning to employee James Reynolds dated October 26, the day be-fore Krumperman received his warning and suspension, signed by Alien,issued in the spinning department a different area of the plant with its ownsupervisory hierarchy and rule enforcement policies. Moreover, the spinningdepartment is not equipped with compressed air. It has forced air system. Inany event, the rule went into effect in 1972 and apparently only two otherwarnings were issued since, and at about the time Krumperman and Dayewere warned. The failure of Respondent to discipline Krumperman or an-other cardroom employee. Daye were warned. The failure of Respondent todiscipline Krumperman or for earlier conduct of the same character is fur-ther evidence of the pretextual nature of Respondent's action. Sileo VendingCo. Inc., 219 NLRB 472 (1975): Lafayetre Radio Electronics Corp., 216NLRB 1135(1975).'' Respondent's contention that a second rule violation means terminationapparently is discretionary with Respondent, inasmuch as Krumperman wasnot fired outright. He was suspended after his second rule violation.10 Krumperman and Stoneman showed an unusual degree of calm, consis-tency and good memory. They stood up well under cross-examination. Ibelieved them Caviness, on. the other hand, was not candid. He was evasiveand his testimony was inconsistent with Allen's. I do not credit Caviness.information reported to him by Caviness was that DanStoneman wanted to be a witness for Kurt Krumperman.Allen acknowledged that Stoneman had a right to come inand file a grievance.' There is no dispute that, in his griev-ance, Stoneman had reached the John Allen step inasmuchas he had already discussed the grievance with his immedi-ate supervisor. Darrell Carter. As indicated, Stoneman'sother purpose for going to Allen's office was to deliver thedaily card setter report.221 find it odd that Allen and Cavi-ness did not explain to Stoneman what was meant by insub-ordination or why he was being suspended even thoughStoneman requested it. Allen testified that Stoneman re-mained silent when told he was suspended. That is incredi-ble, especially in view of Stoneman's active part in ROCand his demonstrated lack of hesitation in filing grievanceswhenever he felt such was necessary.2Considering Stoneman's record with Respondent, includ-ing the fact that he had not been previously warned. repri-manded or punished, it would appear that his alleged in-subordination (a first offense) certainly would not havejustified the severe punishment of discharge. At most,Stoneman waited 10 minutes outside of Allen's office ratherthan go hack to his job. Did that justify the maximum pun-ishment of termination? Indeed, a first offense of the cali-ber. such a drastic action in itself, raises the suspicion ofpretext. Belrs Baking Conmpan. Inc. v. N.I..R.B., 380 F.2d199 (10th Cir. 1967). In determining whether Respondentreally discharged Stoneman for his insubordination, the se-riousness of the offense must be considered. For if the of-fense is minor, it is reasonable to infer that the severity ofthe penalty had its source in some conduct beyond the of-fense. In this case I am convinced that conduct was Stone-man's union concerted activities.IV. THFE FFECI OF 1THE UNFAIR LABOR PRACIIC(ES UPONCOMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of Respondent describedin section 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.CONCLUSIONS OF LAwI. Respondent Cone Mills Corporation, Revolution Di-vision, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.21 Respondent's witness. Jarvis, said that Stoneman insisted to him laterthat he went to Allen's office for the purpose of filing a grievance and not tobe a witness for Krumperman and that he told Stoneman that. if that was thecase, he should have pointed that out to the supervisor.22 According to Respondent's witness, employee Edward Moore, theproper time to take the report to Allen's office was between 2:45 and 3 p.m..which was the time that Stoneman was there2' Allen's testimony is not consistent with that of his subordinate. Jay Via.Allen said, with respect to the ROC. that he was never given any instructionswhatsoever. But Via, who worked for Allen. testified that he was instructedby the Company. probably Allen. "to keep his eyes and ears open and toreport anything back that [he] heard on the ROC." In addition, such instruc-tions to Via, if not given by Allen certainly would have been known by himthrough the chain of command.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, successor to Textile WorkersUnion of America, AFL CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3. By discharging Dan L. Stoneman on September 26and Kurt Krumperman on November 1, the Respondentdiscouraged membership in a labor organization by dis-criminating in regard to tenure of employment, thereby en-gaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4. By coercively interrogating its employees concerningtheir union activities; threatening its employees with dis-charges if they engaged in union or protected concertedactivities; by threatening its employees with reprisal fbr as-sociating with persons known to be union adherents and/orpromoters of employees' protected concerted activities: byrestricting the freedom of movement in the plant of its em-ployees working as overhaulers because of their involve-ment in union and/or protected activities Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Actand has engaged in unfair labor practices in violation ofSection 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therefrom and to take certain affirmative action toeffectuate the policies of the Act. Accordingly, the Respon-dent shall be Ordered to immediately reinstate Dan L.Stoneman and Kurt Krumperman to their former jobs or ifthose jobs no longer exist, then to substantially equivalentjobs, without prejudice to their seniority and other rightsand privileges, and to make them whole for any loss ofearnings and compensation they may have suffered becauseof the illegal discrimination against them in their employ-ment as herein found. Backpay shall be computed in ac-cordance with the formula and method prescribed by theBoard in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977),24Because of the character of the unfair labor practicesherein found, the recommended Order, will provide thatRespondent cease and desist from in any other manner in-terfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER25The Respondent Cone Mills Corporation, Revolution Di-vision, its officers, agents, successors, and assigns, shall:2nSee, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,I. Cease and desist from:(a) Discharging. or otherwise discriminating against em-ployees in regard to hire to tenure of employment, or anyterm or condition of employment because of their union orprotected concerted activities.(b) Coercively interrogating its employees concerningtheir union activities or protected concerted activities.(c) Threatening its employees with discharges if they en-gage in union or protected concerted activities.(d) Threatening its employees with reprisals for associat-ing with persons known to be union adherents and/or pro-moters of employees' protected concerted activities.(e) Restricting the freedom of movement in the plant ofits employees working as overhaulers, because of their in-volvement in union or protected concerted activities.(f) In any other manner interfering with, restraining, orcoercing the employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer immediate reinstatement to Dan L. Stonemanand Kurt Krumperman to their former respective jobs, or ifthose jobs no longer exists, then to substantially equivalentjobs, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay orother compensation they may have suffered by reasons ofthe discrimination against them in the manner set forth inthat portion of this decision entitled "the Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel reports and all other records necessary to analyze anddetermine the amount of' backpay due under the terms ofthis Order.(c) Post at its Greensboro, North Carolina, facility cop-ies of the attached notice marked "Appendix."'" Copies ofsaid notice on forms furnished by the Regional Director forRegion I I shall, after being duly singed by Respondent'sauthorized representative, be posted immediately upon re-ceipt thereof and be maintained by if for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced or covered by any other.(d) Notify the Regional Director for Region 11 in writ-ing within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED, that the consolidated complaintbe, and it hereby is, dismissed insofar as it alleges unfairlabor practices not specifically found herein.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.26 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."168